Earl Warren: Number 50, Local 170 -- 174, Teamsters, Chauffeurs, Warehousemen and Helpers of America, Petitioner, versus Lucas Flour Company. Mr. Hoague.
Francis Hoague: Mr. Chief Justice, may it please the Court. This action is here on writ of certiorari to review a money judgment of a state court against the petitioning union and in favor of the employer, respondent here for damages -- based on damages caused by a strike. The respondent, a flour broker, had a union shop agreement with the union which provided in part, the employer reserves the right to discharge any man in his employ if his work is not satisfactory. This action had its origin on the morning of May 12, 1958 when an elderly employee, Jack Welch, drove a forklift truck off of the loading dock of the company, dropped some five feet, injured the forklift truck and injured himself. He went home for 10 or 12 days under doctor's care, received a -- a week's accumulated vacation pay and when he received his vacation check (Inaudible) so he picked it up, there was a note with it, which Your Honors will find on -- in the record on page 219, memo from Nick Lucas. “Jack, the enclosed check covers your second week of vacation. We have decided that it would be better to take the next -- to take next week off for part of your vacation and then should we be busy the following week, I will call you, otherwise, take the second week of your vacation and rest, signed Pete.” This of course meant to Welch that he was not to be paid with this vacation without pay. He went to the union. The union said get a doctor's -- a note from his doctor saying that he was ready to return to work.
Potter Stewart: Who was -- who was Pete or Nick Lucas?
Francis Hoague: Pete -- Pete was an official of the company, Pete Onam who was the Secretary Treasurer of the company.
Potter Stewart: Of the company. He wasn't a --
Francis Hoague: Not of minor functionary, he was an official of the company. And I think it was written on -- on just a pad of paper from Nick -- it said from the desk, “memo from Nick Lucas.” Nick Lucas was the Vice President of the company.
Potter Stewart: So Pete and Nick Lucas were the same man.
Francis Hoague: No Your Honor. I think they were different men. They were both officials of the company, both officers of the company.
Potter Stewart: I see.
Francis Hoague: So, he came back -- let's see, he came back with a doctor's letter saying that he was ready to work to the company, and they said, “Take some more time off. We're not ready for you. We'll call you when we are ready.” Since he had seniority over other men in the plant, he went to the union. The union called the head -- had a couple of telephone calls that were unsuccessful in straightening out his difficulty. And on May 27, they sent down -- in the morning, sent down a business agent with Welch to see if they could square things away. When the business agent arrived, the meeting was opened up by the plant officials stating, “Jack Welch is discharged as of today.” And they asked him why, he said for unsatisfactory service. This is the first time that there was any mention of the discharge. The business agent phoned back to the union and they sent down a picket banner and set up a picket, called the men out on strike. There were only a handful of employees in this plant, warehouse actually it was.
Speaker: Was that on the same day?
Francis Hoague: Same day, yes Your Honor. He actually called him within the hour. They called the men out on strike and the plant shut down to all extents and purposes for eight days. The strike was a peaceful one, there's no violence, no mention of violence or threat of violence in the strike. The Court found that it was essentially a one man picket. The strike ended after eight days when a temporary injunction was issued by the state court in this action that's before Your Honors. After the injunction issued, it was agreed to submit the matter of Welch's discharge to arbitration. After hearings and five months after the strike had ended, the Arbitration Board came out with findings that Welch's services had been unsatisfactory for some years and this was the climax of unsatisfactory service. It also found in -- these findings are corroborated by the trial court that the employee's indecisive attitude towards the -- the employer's indecisive attitude towards the employee made it difficult for the union to understand the employer's position in respect to the sudden discharge of an employee who two days before had been told to take a little vacation and he will be called back on time. It said that if it hadn't been for this indecisive attitude, the strike would never have assumed it's -- I mean, the situation would never have assumed its proportions. After that in the findings -- there's no question between parties here that the findings of the Arbitration Board are final and conclusive in this action.
Felix Frankfurter: I don't know whether it's relevant, but the opinion of the -- your court that the strike was intended against the charged employee for admittedly unsatisfactory work.
Francis Hoague: Yes, we submit that that is a misleading statement. When they say admittedly, they mean that we can't controvert it at this time because we're bound by the finding of the arbitrators. It wasn't admittedly at the time. In fact, it was contested very seriously that we wouldn't have gone to arbitration if it's been admitted.
Felix Frankfurter: Is it relevant to our -- to the issue of satisfactoriness of (Inaudible) as well as to our problems?
Francis Hoague: I think it's relevant. I don't think there's any issue as to his unsatisfactory service. He was unsatisfactory --
Felix Frankfurter: (Inaudible)
Francis Hoague: But I do think it's -- if it -- if his services were satisfactory, I don't believe we'd be here. The trial court after the trial --
Hugo L. Black: I don't quite understand. I understood you to say it with mistakes when they said they were admittedly unsatisfactory. Then at the last time, you said you would say that you admittedly were unsatisfactory or you wouldn't be here.
Francis Hoague: Your Honor at this time we have to admit that they were unsatisfactory because we're bo -- bound by the findings of the arbitrators. At the time of the strike it was --
Hugo L. Black: Not determined.
Francis Hoague: I've -- I hope I've made this clearly because this is -- this is an important issue of a distinction. We admit it now because we can't deny it.
Felix Frankfurter: But the Court in an order -- I shouldn't take your time, you said at the time of the strike, it wasn't admitted. The strike in the instant case was in protest against the discharge of an employee for admittedly unsatisfactory work. Now, may we start from there?
Francis Hoague: Yes.
Felix Frankfurter: Then I don't know whether it's relevant to what will be unfolded by you, but the statement also is there that the strike was in protest against the discharge of an admittedly unsatisfactory worker and there was a provision of collective agreement saying that the employer reserved the right to discharge any man under his employ if his work is not satisfactory. Like this -- like I just --
Charles E. Whittaker: Yes.
Francis Hoague: I like to get it out of my mind.
Francis Hoague: I'm -- I'm glad that you state your concern about this because I -- I want to get it out of your mind, too. The -- at the time of the strike, there was a very serious dispute. The union disputed the question as to whether, well, they insisted that Welch's work was satisfactory.
William J. Brennan, Jr.: Well, this all went to whether or not there was a breach to justify the statute. If they had discharged him although he was a satisfactory worker, would there be a basis for the strike.
Francis Hoague: Yes, I think that --
William J. Brennan, Jr.: Yes.
Francis Hoague: There were (Voice Overlap) --
William J. Brennan, Jr.: That's the point.
Francis Hoague: I think there's no question there would -- for the basis for a strike of that and we -- we submit --
William J. Brennan, Jr.: Then -- then you might not successfully have been sued for having breached the contract under it would they -- or the suit would've been on the other point.
Francis Hoague: That's correct. But isn't --
William J. Brennan, Jr.: Is there any more relevance to this?
Francis Hoague: Not unless one of Your Honors is still under the impression that at the time that the strike was called, we admitted the -- the union admitted that -- that his work was unsatis --
Felix Frankfurter: Well the Union may not have admitted, but was there a determination by a -- by an agreed upon tribunal, the would-be arbitrator that he was unsatisfactory.
Francis Hoague: There was five months later, yes Your Honor.
Felix Frankfurter: At the --
Earl Warren: Well, in other words, the strike was before the arbitration.
Francis Hoague: Yes Your Honor.
Earl Warren: And up to the time of the arbitration award was made, there was there a dispute between to claim the parties as to whether this man was satisfactory -- satisfactory.
Francis Hoague: Yes.
Earl Warren: But after -- after the award, you recognized that you can't raise that question here so you say from that point on for the purposes of -- of this case, he was admittedly unsatisfactory. Is that -- do I understand it right?
Francis Hoague: It's exactly --
Felix Frankfurter: But the sentence of the Court is that the strike was in protest for something which if true there was no justification for the strike.
Hugo L. Black: Are you raising the question --
Francis Hoague: I submit that that's misleading and wrong.
Hugo L. Black: Are you raising the question that they didn't have the right to determine that, that the Act preempted that field for the National Labor Relations Board? (Voice Overlap) --
Francis Hoague: Yes, we raise that. That's one of --
Hugo L. Black: Is that your question?
Francis Hoague: That's one of -- that's one of the two questions involve in this appeal.
Speaker: (Inaudible)
Francis Hoague: No. In order to -- there's a specific finding that by the trial court that it was for the purpose and I -- this is on page 187 of the record that it -- his purpose was to compel the plaintiff to rehire Welch.
Speaker: (Inaudible)
Francis Hoague: To com --
Speaker: (Inaudible)
Francis Hoague: Well, to punish is one thing and to compel him to rehire is another, one might be punitive. The -- where was I? At the trial -- after the trial, the state court found that the -- gave judgment for some $6500 against the union. Now on the -- on the basis of tort on the ground that the strike was coerced -- illegal and coercive, this -- these words have become words of our -- in labor law in the State of Washington when judgment is granted, it's granted against the union, it's because their action has been coercive. If it -- if judgment is in favor of the union, it's -- their action or picketing is persuasive and that those are the two -- two distinctions. From this tort judgment, we appealed and the State Supreme Court affirmed the judgment on a dual basis, on two grounds. One in tort that the strike was an attempt to force the employer to forego his exercise of -- the exercise of his right to discharge Welch for unsatisfactory service, and as to that, we of course raise the point as to the tort action, the state courts were preempted by the jurisdiction of the Labor Board. As to that, they said preemption was no problem because this was neither a protected activity to strike; it was neither a protected activity nor a prohibited activity under the Taft-Hartley Act. The second ground was that this was a common law breach of contract as to Section 301 despite the fact that we cited the Linc -- this Court's decision in Lincoln Mills case. They said that Section 301 was obviously purely a jurisdictional provision and did not affect the substantive law involved. And therefore, they were free to apply local common law. Now unless this Court wishes otherwise, I'm not -- I do not intend to spend much time on the tort aspect of the supporting opinion of the court below because I deal with this -- it's so obvious that this falls within the San Diego Build -- Building Trades against Garmon as at least an arguably protected activity. And therefore, the initial jurisdiction play in the Labor Board to determine whether the terms of this contract waived the protection of the Act. The more novel question is the common law breach of contract. As I say, the opinion of the court below says that -- said that 30 -- Section 301 of the Act did not affect the substantive law and therefore they are free to apply local law. We do not contend that the Lincoln Mills decision specifically decided that Section 301 supplanted inconsistent local law. We do submit that it almost necessarily follows from this Court's decision in Lincoln Mills case because if you have in this case two inconsistent laws governing the same contract and potentially 51 inconsistent laws governing a national labor contract, it would result in chaos. Perhaps a stronger argument for this proposition lies in the fact that if a matter, say a strike or any form of labor activity is not forbidden under that contract by Section 301 applied to the labor contract, then it could be, in many cases would be, a protected activity. And if the state law said that this would be penalized by money judgment or by an injunction, this would be a clash of jurisdictions between state and federal and of course federal should prevail.
Felix Frankfurter: May I -- perhaps I'm intervening at the wrong time but would on your assumption that this was an arguable right under the National Labor Relations Act, would the finding of the arbitrator under the procedure -- is that part of collective bargaining agreement?
Francis Hoague: Yes Your Honor.
Felix Frankfurter: Would the finding of the arbitrator that Welch was properly discharged because of being incompetent, whatever that's based on, would that be binding on the National Labor Relations Board and therefore binding on the employer and the union as I understood you to say.
Francis Hoague: Yes.
Felix Frankfurter: If it's binding on both parties, why doesn't that the case out of the National Labor Relations Act?
Francis Hoague: Well, this -- I -- I'll answer that quickly and I --
Felix Frankfurter: Perhaps (Voice Overlap) earlier when you said you're not going to argue this, but on reflection --
Francis Hoague: Well --
Felix Frankfurter: -- if it's a -- if this is for purposes of law, an admitted incompetence, admitted unsatisfactory employer then is the -- is the right to compel his reinstatement a protected right --
Francis Hoague: There's no --
Felix Frankfurter: -- deemed arguable?
Francis Hoague: Yes, Your Honor. The -- at least there's no -- the fact that a person was properly fired doesn't mean that a strike to reinstate him is -- the strike to enforce his reinstatement is improper. There --
Felix Frankfurter: What's the unfair labor practice that you would want to argue before the Board? The only (Voice Overlap) --
Francis Hoague: You mean what wouldn't be --
Felix Frankfurter: -- the employer did was to acquire (Inaudible) and you say that to discharge an incompetent employee was within his rights, what unfair labor practice does the employer does there?
Francis Hoague: No, we're not claiming that he was guilty of any -- any unfair labor practice.
William J. Brennan, Jr.: No, what you're saying is that -- in the -- in these circumstances, as I understand you, that rather than an action in tort that this strike raised the question either of a colorably prohibited or protective right and that in consequence the state courts were ousting the jurisdiction that the employer should have gone to the Board.
Francis Hoague: That's right.
William J. Brennan, Jr.: They have that determined as an unfair labor practice, isn't it?
Francis Hoague: This is shown -- excuse me. There are numbers of cases on page 17 of my brief, Cusano against the Labor Relations Board, National Labor Relations Board against McKetron. I had these five cases there in which -- in which there was a discharge for completely justifiable reasons. The union jumped to erroneous conclusions, called a strike and all the strikers were fired. This is to in -- each of these cases, the Labor Board ordered reinstatement because they said this was collective activity.
William J. Brennan, Jr.: Yes, did any of those (Voice Overlap) -- Did any of those cases involve what this one does. They have a contractual provision for arbitration?
Francis Hoague: No.
William J. Brennan, Jr.: Now I gather your major point is that there's no -- no strike clause in this unless one is to be implied by reason of the arbitration clause, isn't that so?
Francis Hoague: Yes.
William J. Brennan, Jr.: And I gather -- whether -- are any of those cases which you've cited, cases in which while there was no no-strike clause in the contract, there was an arbitration clause in the contract.
Francis Hoague: No.
William J. Brennan, Jr.: None of those involves that?
Francis Hoague: No, no, no. But I -- with regard to the preemption matter Your Honor, I submit that the absence of a no strike provision makes it at least arguable that there was no waiver of the right to strike.
William J. Brennan, Jr.: And this despite the arbitration.
Francis Hoague: Yes. Yes, entirely. The -- this -- the determination as to whether a no-strike provision will be implied is just another factor to be taken into account in the -- by the Labor Board in -- in -- in assessing the factual legal complex which is going to result in their decision as to whether this is a protected activity or it's not a protected activity. And if the --
Felix Frankfurter: Is that -- let me ask you this -- whether it is or it isn't a protected activity, do that raise in light of the fact the strike was to secure reinstatement of the properly discharged employee for which there was a contract provision. Would that raise questions of facts which is here have witnesses, evidenced, were that as a question of law? What if -- what -- what would the National Labor Relations Board be deciding whether the people can stand the -- it's alright to strike if a fellow is discharged who concededly properly discharged?
Francis Hoague: No they -- that's already been determined as to -- by the Labor (Voice Overlap) --
Felix Frankfurter: Then what would be the issue before the Board?
Francis Hoague: The issue -- the issue before the Labor Board is -- did the union waive its right to strike under these circumstances, strike for the purposes --
Felix Frankfurter: That's a pure question of law wouldn't it?
Francis Hoague: -- which the strike would be wrong -- I should think so. There might be some facts involved Your Honor.
Felix Frankfurter: What kind of fact?
Francis Hoague: Oh, going into the intent of the contract.
Hugo L. Black: Suppose that -- suppose that --
Francis Hoague: This Your Honor, this Court has looked into the intent of -- into the background of contract. I think it was (Inaudible) -- background of contracts in the Lion Oil case.
Hugo L. Black: Suppose you had complained to the Board or the company complained to the Board and could have shown quite different to what the arbitrators have found to the satisfaction of the Board that this man had been wrongfully discharged, would that have been an unfair labor practice?
Francis Hoague: No, not necessarily discriminatory discharge.
Hugo L. Black: Well, not -- had been discharged because of discrimination and not because of what --
Francis Hoague: On account of union discrimination.
Hugo L. Black: Yes.
Francis Hoague: Then of course it would have been (Inaudible) --
Hugo L. Black: Then now suppose however that has been submitted to the Board some six months later as it was for the arbitrators here, the Board had found against you. Could the company then have sued you for having to strike?
Francis Hoague: And the Board had decided --
Hugo L. Black: The Board had decided the question of the unfair labor practice against you, as the arbitrators did six months later.
Francis Hoague: No I'd --
Hugo L. Black: Could they have sued you on the ground that you have had a wrongful strike as they do here --
Francis Hoague: No Your Honor.
Hugo L. Black: -- after they --
Francis Hoague: No Your Honor. I don't -- because --
Hugo L. Black: Well -- in effect are you not claiming that there was a preemption but you didn't have to wait to determine the liability until arbitrators could act, that this would suspend the operation of the law in effect simply because they had agreed on arbitration and is the question whether you can agree to that, is that part of it, so as to change the results that would occur?
Francis Hoague: Certainly, the rightfulness or wrongfulness of this strike --
Hugo L. Black: At that time?
Francis Hoague: At that time --
Hugo L. Black: (Inaudible)
Francis Hoague: -- shouldn't depend on what was -- is going to happen five months later.
Hugo L. Black: And you're saying that the right to sue for having the strike should not depend on -- determinations might be made either by the Board or by the arbitrators six months later.
Francis Hoague: That's correct. Mr. Justice Frankfurter, there is another factual issue that I -- I see in this case that would be presented to the Board and that is the question as to regardless of whether the work was unsatisfactory, did the union, in fact, did the employer, in fact, mislead the union into thinking because of its -- its clumsy method of discharge into thinking that this was an attempt to discriminate. And this I think is a factual issue that could have been -- could be raised before the National Labor Relations Board.
Felix Frankfurter: Was that the -- the record bears it -- is this a hy --
Francis Hoague: This was --
Felix Frankfurter: -- this was the hypothesis of you also?
Francis Hoague: This is -- this was a real hypothesis which was decided against me by the trial court.
Felix Frankfurter: (Inaudible)
Francis Hoague: But it was an issue that was contested at great length in the trial court.
Speaker: (Inaudible)
Francis Hoague: That's right. And we say that that should've been decided by the Labor Board and not by the trial court as far as -- as far as the tort liability is concerned. The -- I just want to point out that the Labor Board often does take into consideration interpretations of contracts in determining whether -- there -- whether an action on the part of -- of a union is a protected activity or is not a protected activity. The fact that this is a contract involvement here rather than a factual involvement doesn't make it a more -- a less Labor Board type of a matter to be determined. The -- in the Mastro Plastics case against the National Labor Relations Board and in National Labor Relations Board against Lion Oil Company in both situations, the Labor Board considered and interpreted the contract, the labor contract in determining that a strike was a protected activity within the meaning of the Act. Your Honor, since it's within one minute --
Earl Warren: We'll recess now.